DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are pending and will be examined in the U.S. National stage application.  

Note on Drawing Objections/Claim Interpretation
The claim suite is replete with many variables that are associated with the tooth profile between tooth crests of two adjacent female teeth.  Because Applicants’ disclosure relies on these many variables in the formation of the profile of the female rotor between adjacent crests of two adjacent female teeth (and as recited in Claims 1-13), these variables and the corresponding relationships between these variables each need to be clearly illustrated to a reader of the specification.  Many of these variables and corresponding relationships are not shown in the drawings (e.g., especially Fig. 2) that would otherwise allow a reader of the specification to easily and clearly visually ascertain how the tooth profile between tooth crests of two adjacent female teeth as recited in independent Claim 1 is actually formed in a counterclockwise direction and which is the thrust of Applicants’ disclosure (amended Abstract).  While the drawing objections below highlight a number of these issues it is not an exhaustive list and the Examiner encourages Applicants’ to review every claim in the claim suite relative to the 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				envelope bc, arc segment a2a3 (shown in Fig 2 as a line segment), center of arc segment cd, front, rear, front to rear, center of arc segment de, centers respectively located on both sides of the tooth profile (Claim 1),
				t, t1 (Claim 2),
				t5, t8, R8, R4 (Claim 3),
				t9 (Claim 4),
				t0, R2 (Claim 5),
				R7, R2t, t7 (Claim 6),
				X1, y1, R1, R3, R6, A (Claim 7),
				a line, geometric center of the male rotor (Claim 9),
				a distance, a line, geometric center of the male rotor, a center of are segment de (Claim 10),

				The reference characters of a1, b, c, d, e, a2, a3 (all in Fig. 2) do not denote the exact locations that are associated with these reference characters so that the depiction of Fig. 2 is clearly understood by a reader of the specification, and 
		Fig. 3 shows a1, a2, and a3, however, it is not clear where the points of a1, a2, and a3 are actually located on the female rotor and/or what the embodiment of Fig. 3 is actually attempting to illustrate relative to the embodiment of Fig. 2.  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the amended Abstract length contains 155 words which is greater than 150 words.  
	Appropriate correction is required.

The disclosure is objected to because of the following informalities:
	“wherein the female rotor body is includes” should be ‘wherein the female rotor body [[.  
Appropriate correction is required.


Claim Objection
Claim 10 is objected to because of the following informality:
		“to be -less than a distance” (Claim 10, line 4) should be ‘to be less [[-less]] than a distance’.
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	While the recitations in Claim 1 are described verbatim in the specification (¶ 0004) the corresponding tooth profile shape (A, Examiner’s ANNOTATED Fig. 1 of the Specification) of the female rotor (10) as best seen in Fig. 1 is nowhere found represented in Fig. 2 which is the only figure in the drawings that illustrates some of the arc segments as recited in Claim 1 that are required to form the tooth profile shape A of the female rotor 10.  Figs. 1 and 2 are extensions of the written description and Fig. 2 provides the only roadmap/translation for a reader of the specification to ascertain the formed profile shape of the female rotor (10) as recited in independent Claim 1 does not reasonably convey/confirm to the reader of the specification that Applicants have possession of this formed tooth profile shape (the tooth profile shape A is not the same tooth profile shape as profile shape B shown in Examiner’s ANNOTATED Fig. 2 of the Specification) which is described by the specification (¶ 0019) to show the details of how tooth profile A of the female rotor 10 is formed).  
	Claims 2-13, while not mentioned in the body of the rejection above of regarding Claim 1, are also rejected by virtue of their dependence on rejected independent Claim 1.    

    PNG
    media_image1.png
    449
    523
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 1 of the Specification

    PNG
    media_image2.png
    521
    581
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of the Specification
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “and the tooth profile is formed by sequentially connecting an arc segment a1b, an envelope bc, an arc segment cd, an arc segment de, an arc segment ea2, an arc segment, an arc segment a2a3 from front to rear along a counterclockwise direction” in combination with Fig. 2 make the claim indefinite in that is not understood when viewing Fig. 2 how the tooth profile (B, Examiner’s ANNOTATED Fig. 2 of the Specification) can be formed because the order of formation that is recited in Claim 1 order cannot be followed in Fig. 2 in a counter clockwise direction sequentially front to rear (in contrast, Fig. 2 shows a clockwise direction formation of the profile) as is recited in the claim.  Additionally, it is not understood what is meant by “front” and/or “rear” and/or “front to rear” (Claim 1, line 6) as this subphrase is recited relative to all the recited arc segments/envelope of the tooth profile of between adjacent female teeth (Claim 1, lines 5-8).  Still additionally, the magnified view of Fig. 2 taken from Fig. 1 
	The phrase “wherein the centers of the arc segment cd and the arc segment de are respectively located on both sides of the tooth profile” makes the claim indefinite in that it is not understood how either center can be located on both sides of the tooth profile when viewing Fig. 2. 
	Claims 2-13, while not mentioned in the body of the rejection above of regarding Claim 1, are also rejected by virtue of their dependence on rejected independent Claim 1.    
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US5624250 (Son; issued on April 29, 1997) (SON).
	In reference to Claim 1, SON teaches:  
		A rotor structure of a screw compressor (title, Abstract, Figs. 1-6), comprising: 
			a female rotor (female screw rotor 11, col. 2, line 59, at left end of Fig. 3) comprising a female rotor body (Fig. 3), wherein the female rotor body (of 11) is provided with a plurality of female teeth (5 teeth, Fig. 3), and a tooth profile is formed between tooth crests of two adjacent female teeth (the profile portion that includes groove 13, Fig. 2) of the female rotor body (of 11), and the tooth profile (13) is formed (SON teaches the formation of the tooth profile in col. 4, lines 20-67 to col. 5, lines 1-11). 
SON does not explicitly call out that the formation of the groove by the recitation in Claim 1 of sequentially connecting an arc segment a1b, an envelope bc, an arc segment cd , an arc segment de, an arc segment ea2, an arc segment a2a3 from front to rear along a counterclockwise direction, wherein centers of the arc segment cd and the arc segment de are respectively located on both sides of the tooth profile.  A person of ordinary skill in the art (PHOSITA) would understand, however, that groove 13 can be 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize the female tooth profile between adjacent teeth teachings and further map/subdivide the tooth profile into different arc segment lengths/envelope to then physically connect these subdivide elements together to form a tooth profile between the tooth crests of two adjacent female teeth of the female rotor for the benefit of constructing/forming a tooth profile between the tooth crests of two adjacent female teeth for improved mesh of the female/male rotor that improves operational performance of the screw compressor as expressly described by SON (col. 1, lines 9-13).  
	In reference to Claim 8, SON further teaches that the rotor structure of a screw compressor further comprises: 
			a male rotor (male screw rotor 1, col. 1, line 54, Figs. 1-3), wherein a male tooth of the male rotor (1) meshes (col. 2, lines 63 and 64, Fig. 3) with the female tooth of the female rotor (11).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SON in view of US2006/0039805 (Gotou et al.; published on February 23, 2006) (GOTOU).
	In reference to Claim 12, while SON teaches the limitations of Claim 1 as described in the rejection of Claim 1 above that relate to compressor screw rotors in general (col. 1, lines 6 and 7 of GOTOU), SON does not specifically call out an inverter screw compressor.  GOTOU teaches an inverter screw rotor (title, Abstract, Figs. 1-7) that employs male and female rotors (¶ 0005).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the profile of the teeth of the female rotor and incorporate such a female rotor having these profiles along with the corresponding male rotor as taught by SON and incorporate this male/female rotor pair to replace the male/female rotor pair in GOTOU’s inverter screw compressor for the benefit of having a male/female rotor pair is still effectively to compress a fluid that includes having a tooth profile of the female rotor that contributes to an improved operational screw compressor performance (col. 1, lines 11 and 12 of SON) which is also desired by GOTOU (¶ 0005 of GOTOU).        


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US4643654, US4412796, US6296461, and US4938672 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.  CN202007780U is prior female rotor profile work from one of the inventors of the instant application (the English Abstract of CN202007780U is also included on the PTO-892 form).    

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday February 22, 2022	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746